Case: 18-60114      Document: 00514650872         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 18-60114                                 FILED
                                  Summary Calendar                       September 20, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

COSME PIMENTAL-ARMENTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:17-CR-104-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Cosme Pimental-Arenta appeals the 21-month sentence imposed
following his guilty plea conviction for being unlawfully present in the U.S.
following removal or deportation after a conviction of an aggravated felony.
The Government moves to dismiss the appeal or, alternatively, for summary
affirmance based on the appeal waiver in Pimental-Arenta’s plea agreement.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60114    Document: 00514650872    Page: 2   Date Filed: 09/20/2018


                                No. 18-60114

Pimental-Arenta’s opening brief did not address the waiver and he has not
responded to the Government’s argument.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Pimental-Arenta’s waiver
was knowing and voluntary as the record shows that he knew he had the right
to appeal and that he was giving up that right by entering the plea agreement.
See United States v. Higgins, 739 F.3d 733, 736 (5th Cir. 2014). Also, the
waiver plainly applies to his challenge to his sentence. See id. Accordingly,
we GRANT the Government’s motion to dismiss and DENY the alternative
motion for summary affirmance. Counsel for Pimental-Arenta is cautioned
that pursuing an appeal contrary to a valid waiver and without responding to
the Government’s invocation of the waiver is a needless waste of judicial
resources and could result in sanctions. See United States v. Gaitan, 171 F.3d
222, 223-24 (5th Cir. 1999).
      APPEAL DISMISSED.




                                      2